DETAILED ACTION
	Claims 2, 3, 5, 8, 11-18 are pending.
	All previously asserted prior art rejections are withdrawn because the claims have been amended and are in condition for allowance.
	Allowable Subject Matter
Claims 2, 3, 5, 8, 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 2, the claim recites a battery comprising a water-in-salt electrolytic solution, comprising a first type and second type of electrode, wherein the first type is one of activated carbon and TIO2 and the second type is one of LMO and TIO2.
Prior art of record Suyama et al. (US 2017-0279159) teaches a water electrolyte lithium ion battery have a first and second type of electrode.  Suyama does not teach that the first type is one of activated carbon and TIO2 and the second type is one of LMO and TIO2.
Regarding claim 11, the claim recites a battery comprising a plurality of electrodes defining a two stack assembly immersed in a water-in-salt electrolytic solution wherein the anode is activated carbon and the cathode is activated carbon.
Prior art Suyama teaches a water electrolyte lithium ion battery with a cathode and anode.  Suyama does not teach that the anode is activated carbon and the cathode is activated carbon.
Regarding claim 16, the claim recites a battery comprising an aqueous solution, a lithium salt, and a plurality of electrodes including an activated carbon anode sandwiched between a lithium manganese oxide cathode and an activated carbon cathode, or an activated carbon cathode sandwiched between an activated carbon anode and a titanium dioxide anode.
Prior art Suyama teaches an aqueous lithium ion electrolyte battery.  Suyama does not teach a plurality of electrodes including an activated carbon anode sandwiched between a lithium manganese oxide cathode and an activated carbon cathode, or an activated carbon cathode sandwiched between an activated carbon anode and a titanium dioxide anode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729